PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov






In re Application of 
YAMATANI et al.
Application No. 16/137,963
Filed: 21 Sep 2018
For: VEHICLE FRONT PORTION STRUCTURE

:
:
:	DECISION ON REQUEST
:                   FOR REFUND
:
:

This is a decision on the requests for refund received December 31, 2020 and January 28, 2021. 

The request for refund is GRANTED.

Applicant files the above request for refund of $140, stating that “[t]he USPTO deducted two Petition Fee payments on 12/07/2020 when Applicant filed a QPIDS.  Applicant’s representative requests a refund for the second Petition Fee ($140), which is an improper duplicate charge”.  

In view of the above and a review of the Office finance records for the above-identified patent, the request for refund is granted.  The fee of $140 will be refunded to petitioner’s deposit account.

Any questions concerning this matter may be directed to Kimberly Inabinet at (571) 272-4618. 



/Michelle R. Eason/
Michelle R. Eason 
Lead Paralegal Specialist
Office of Petitions